    4:17-cv-02407-MBS       Date Filed 01/12/21       Entry Number 32        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

Jennifer Rainey,                     )
                                     ) C/A No. 4:17-2407-MBS
              Plaintiff,             )
                                     )
       vs.                           )
                                     )             ORDER
Andrew Saul, Commissioner of Social  )
Security,                            )
                                     )
              Defendant.             )
____________________________________ )

         On September 8, 2017, Plaintiff Jennifer Rainey brought this action to obtain judicial review

of a final decision of Defendant Commissioner of Social Security denying Plaintiff’s application for

Social Security disability and Supplemental Security Income. See 42 U.S.C. § 405(g). On February

13, 2019, the court remanded the cause pursuant to sentence four of § 405(g) for further administrative

proceedings. By order filed June 12, 2019, the court awarded $3,872.97 (attorney’s fees in the amount

of $3,850.91 plus expenses in the amount of $22.06) to Plaintiff’s counsel pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412(d).

         This matter is before the court on Plaintiff’s motion for attorney’s fees filed December 21,

2020. Plaintiff moves for an order awarding an attorney’s fee of $24,965.25 under the Social Security

Act, 42 U.S.C. § 406(b).1 On January 7, 2021, the Commissioner filed a response informing the court

that he has no objection to Plaintiff’s motion for fees. The Commissioner notes, however, that the fees

previously awarded under § 2412 should be remitted to Plaintiff by counsel. See Gisbrecht v.




2
 The fee requested constitutes 25% of the past due benefits awarded to Plaintiff, in accordance with
the fee agreement between Plaintiff and counsel and as permitted by 42 U.S.C. § 406(b).
4:17-cv-02407-MBS           Date Filed 01/12/21       Entry Number 32          Page 2 of 2




Barnhart, 535 U.S. 789, 796 (2002). Counsel represents that, once the fees requested herein are

approved, he will refund to Plaintiff the attorney’s fee previously awarded.

       Accordingly, Plaintiff’s motion for fees under 42 U.S.C. § 406(b) is granted in the amount

of $24,965.25. Counsel for Plaintiff is directed to promptly refund to Plaintiff the previously awarded

attorney’s fee of $3,850.91.

       IT IS SO ORDERED.


                                               /s/Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

January11, 2021




                                                  2
